Exhibit 10.1

SEPARATION BENEFIT AGREEMENT

THIS SEPARATION BENEFIT AGREEMENT (this “Agreement”), is entered into as of
April 15, 2011, by and among Exopack, LLC, a Delaware corporation (the
“Company”), CPG Finance, Inc., a Delaware corporation and ultimate parent of the
Company (“Parent”), and Eric Lynch (the “Employee”).

WHEREAS, in consideration of the Employee’s performance of the covenants and
agreements of the Employee contained herein, the Company and Parent wish to
provide the Employee with a continuing right to receive a separation benefit
from Parent in the circumstances, upon the terms, and subject to the conditions
set forth herein;

NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1. Separation Benefits.

(a) In consideration of the Employee’s performance of the covenants and
agreements set forth herein (including, without limitation, those contained in
Section 2 hereof), Parent agrees to pay the Employee an amount equal to one
(1) year of his then-existing base salary (minus applicable withholdings and
payroll taxes), payable in equal installments over a one-year period in
accordance with Parent’s normal payroll practices, in the event that:

(i) the Employee’s employment with Parent or any of its subsidiaries (including
the Company) is terminated by Parent or any such subsidiary (including the
Company) without Cause (as hereinafter defined); or

(ii) the Employee resigns from employment with Parent or any of its subsidiaries
(including the Company) at any time during the period commencing the date of a
Change of Control (as hereinafter defined) of Parent and ending
one-hundred-eighty (180) days after a Change of Control of Parent, as the result
of Parent or any of its subsidiaries (including the Company) failing to retain
the Employee in the same or similar position to that which he occupied
immediately prior to such Change of Control and at the same or similar base
compensation to that which he enjoyed immediately prior to such Change of
Control.

(b) If the Employee’s employment with Parent or any of its subsidiaries is
terminated as contemplated by Section 1(a) of this Agreement, then in addition
to the salary continuation benefit provided in Section 1(a), Parent agrees to
pay the Employee an amount equal to the bonus that would have been earned by the
Employee for the year in which the Employee’s employment with Parent or any of
its subsidiaries is so terminated, prorated for the portion of such year during
which the Employee remained employed with Parent or such subsidiary to and
including the earlier of (i) the date of termination of the Employee’s
employment with Parent or such subsidiary (in the case of a termination
contemplated by Section 1(a)(i) of this Agreement) or (ii) the date on which the
Employee is provided with notice or otherwise becomes aware of Parent or such
subsidiary’s failure so to retain the Employee (in the case of a termination
contemplated by Section 1(a)(ii) of this Agreement), such bonus payment to be
made at substantially the same time and in substantially the same manner (and
minus applicable withholdings and payroll taxes) as Parent’s normal payroll
practices in respect of the payment of similar bonuses. For purposes of this
Section 1(b), the prorated amount of any bonus shall be determined to be a
fraction, the numerator of which is the number of days in the fiscal year ending
on the date of termination or resignation under Section 1(b)(i) or (ii) (as
applicable), and the denominator of which is 365.



--------------------------------------------------------------------------------

(c) For the purposes of this Agreement:

(i) “Cause” means (A) conviction of the Employee of any felony, or the
conviction of the Employee of a misdemeanor which involves moral turpitude, or
the entry by the Employee of a plea of guilty or nolo contendere with respect to
any of the foregoing, (B) the commission of any act or failure to act by the
Employee that involves moral turpitude, dishonesty, theft, destruction of
property, fraud, embezzlement or unethical business conduct, or that is
otherwise injurious to Parent, the Company or any of their respective
subsidiaries or affiliates, whether financially or otherwise, (C) any violation
by the Employee of any rule or policy of Parent, the Company or any of their
respective subsidiaries or affiliates, (D) any violation by the Employee of the
requirements of any other contract or agreement between Parent, the Company or
any of their respective subsidiaries or affiliates, on the one hand, and the
Employee, on the other hand, and the failure of the Employee to cure such
violation under this subsection (D) within ten (10) days after receipt of
written notice from Parent, the Company, or any of such subsidiaries or
affiliates, or (E) any failure by the Employee to abide by any directive of the
Board of Directors of Parent or the Company or an officer of Parent or the
Company to whom the Employee reports; in each case, with respect to subsections
(A) through (E), as determined in good faith by the Board of Directors of Parent
or the Company in the exercise of its reasonable business judgment; and

(ii) “Change of Control” means (A) any consolidation, merger or other
transaction in which Parent is not the surviving entity or which results in the
acquisition of all or substantially all of Parent’s outstanding shares of common
stock by a single person or entity or by a group of persons or entities acting
in concert or (B) any sale or transfer of all or substantially all of Parent’s
assets, in either of clauses (A) or (B) in a transaction primarily for cash;
provided, however, that the term “Change of Control” shall not include
transactions either (x) with affiliates of Parent or any of its subsidiaries
(including the Company) or of Sun Capital Partners, Inc. (“Sun”) (as determined
by the Board of Directors of Parent in its sole discretion) or (y) pursuant to
which more than fifty percent (50%) of the shares of voting stock of the
surviving or acquiring entity is owned and/or controlled (by agreement or
otherwise), directly or indirectly, by Sun or its affiliates.

2. Covenants.

(a) During the Employee’s service as an employee of Parent or any of its
subsidiaries and for the period ending on the later of (i) one-year thereafter,
and (ii) the date of payment of the final installment of separation benefit
pursuant to Section 1 of this Agreement, the Employee shall not, to the
detriment of Parent or any of its subsidiaries (including the Company), directly
or indirectly, for the Employee or on behalf of any other person, firm or
entity, solicit or otherwise attempt to take away any supplier, vendor, or
customer of Sun, Parent or any of their respective affiliates who the Employee
solicited or did business with on behalf of Parent or any of its subsidiaries
(including the Company).

(b) During the Employee’s service as an employee of Parent or its subsidiaries
and for the period ending on the later of (i) one-year thereafter, and (ii) the
date of payment of the final installment of separation benefit pursuant to
Section 1 of this Agreement, the Employee shall not, directly or indirectly,
engage in, or serve as a principal, partner, joint venturer, member, manager,
trustee, agent, stockholder, director, officer or employee of, or advisor to, or
in any other capacity, or in any manner, own, control, manage, operate, or
otherwise participate, invest, or have any interest in, or be connected with,
any person, firm or entity that engages in any activity which competes directly
or indirectly with any business of Parent or its subsidiary or parent companies
(collectively, the “Company Business”) anywhere in the United States of America
or any other country in which the Company Business was conducted or related
sales were effected during the preceding two years. THIS PARAGRAPH WILL NOT
APPLY AND WILL NOT BE ENFORCED BY PARENT WITH RESPECT TO POST-TERMINATION
ACTIVITY BY THE EMPLOYEE THAT OCCURS IN CALIFORNIA OR IN ANY OTHER STATE IN
WHICH THIS PROHIBITION IS NOT ENFORCEABLE UNDER APPLICABLE LAW.

 

2



--------------------------------------------------------------------------------

3. Notices. For the purpose of this Agreement, any notice or demand hereunder to
or upon any party hereto required or permitted to be given or made shall be
deemed to have been duly given or made for all purposes if (a) in writing and
sent by (i) messenger or an overnight courier service against receipt, or
(ii) certified or registered mail, postage paid, return receipt requested, or
(b) sent by telefax, telex or similar electronic means, provided, that a written
copy thereof is sent on the same day by postage paid first-class, certified or
registered mail, to such party at the following address:

In the case of the Employee, to him at:

                                         

                                         

                                         

Telecopy:             .        .            

or at the last known address of the Employee contained in the personnel records
of Parent or the Company.

In the case of Parent, to it at:

CPG Finance, Inc.

c/o Exopack, LLC

3070 Southport Road

Spartanburg, SC 29302

Attention: Jack Knott

Telecopy: 864.596.7175

with a copy to:

Morgan, Lewis & Bockius LLP

One Oxford Centre

Thirty-Second Floor

Pittsburgh, PA 15219

Attention: David A. Gerson, Esq.

Telecopy: 412.560.7001

In the case of the Company, to it at:

Exopack, LLC

3070 Southport Road

Spartanburg, SC 29302

Attention: Chairman and CEO

Telecopy: 864.596.7175

 

3



--------------------------------------------------------------------------------

with a copy to:

Morgan, Lewis & Bockius LLP

One Oxford Centre

Thirty-Second Floor

Pittsburgh, PA 15219

Attention: David A. Gerson, Esq.

Telecopy: 412.560.7001

4. Severability; Assignment.

(a) If any portion of this Agreement is held invalid or unenforceable by a court
of competent jurisdiction, such portion shall be deemed deleted as though it had
never been included herein, but the remainder of this Agreement shall remain in
full force and effect.

(b) This Agreement shall not be assignable by the Employee without the consent
of both Parent and the Company; provided, however, that either Parent or the
Company may assign its rights and obligations under this Agreement (including,
without limitation, the right to enforce the covenants set forth in Section 2 of
this Agreement) without consent of the Employee in the event that either Parent
or the Company shall effect a reorganization or consolidate or merge with, sell
all or substantially all of its equity or assets to, or enter into any other
transaction with, any other entity.

5. Waiver of Trial By Jury. EACH OF THE PARTIES TO THIS AGREEMENT IRREVOCABLY
AND UNCONDITIONALLY WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION, SUIT OR
PROCEEDING ARISING OUT OF, CONNECTED WITH OR RELATING TO THIS AGREEMENT, THE
MATTERS CONTEMPLATED HEREBY, OR THE ACTIONS OF THE PARTIES IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT OF THIS AGREEMENT.

6. No Waiver. The failure of a party to insist upon strict adherence to any term
of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

7. Successors; Binding Agreement. This Agreement shall inure to the benefit of
and be binding upon Parent and the Company and their respective successors and
permitted assigns. This Agreement shall also inure to the benefit of and be
binding upon the Employee, his executors, administrators and heirs.

8. Governing Law. This Agreement shall be governed by and construed in
accordance with, the laws of the State of Delaware, without regard to any of the
conflicts of laws or choice of law provisions thereof that would compel the
application of the substantive laws of another jurisdiction.

9. No Third Party Beneficiaries. Nothing contained in this Agreement, whether
express or implied, is intended, or shall be deemed, to create or confer any
right, interest or remedy for the benefit of any person (other than, in the case
of Parent and the Company, their respective subsidiaries and affiliates) or as
otherwise provided in this Agreement.

10. Entire Agreement. This Agreement supersedes all prior employment or other
agreements, negotiations or understandings of any kind with respect to the
subject matter hereof, other than the Grant Agreement dated March 2008 between
Parent and the Employee and the Grant Agreement dated November 2010 between
Parent and the Employee (except to the extent that such agreements conflict with
this Agreement) and contains the entire understanding between the parties hereto
with respect to the subject matter hereof.

 

4



--------------------------------------------------------------------------------

11. Headings. The headings contained in this Agreement are included for
convenience and reference purposes only and shall be given no effect in the
construction or interpretation of this Agreement.

12. Compliance with Section 409A. This Agreement is intended to comply with the
provisions of Section 409A(a)(2) of the Internal Revenue Code of 1986, as
amended (the “Code”). Parent may make any changes to this Agreement it
determines in its sole discretion are necessary to comply with the provisions of
Code Section 409A and any final, proposed, or temporary regulations or any other
guidance issued thereunder without the consent of Employee (including, without
limitation, delaying the payment or commencement of payments contemplated herein
to the extent required under Code Section 409A(a)(2)(B)(i)).

13. Amendments. No modification, termination or waiver of any provision of this
Agreement shall be valid unless it is in writing and signed by the party against
whom the same is sought to be enforced.

14. Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

EMPLOYEE

/s/ Eric Lynch

Eric Lynch EXOPACK, LLC By:  

/s/ Jack Knott

Name:   Jack Knott Title:   Chairman and Chief Executive Officer CPG FINANCE,
INC.

By:  

/s/ Jack Knott

Name:   Jack Knott Title:   Chairman and Chief Executive Officer

[Signature Page to Separation Benefit Agreement]